                 EXHIBIT D




Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 1 of 81
Document title:             Monti Antonio 91-2000 : Sublitech Americas Inc.

Capture URL:                http://store.sublitechamericas.com/monti-antonio-91-2000/dp/226

Captured site IP:           50.62.246.1

Page loaded at (UTC):       Tue, 13 Aug 2019 19:58:43 GMT

Capture timestamp (UTC):    Tue, 13 Aug 2019 20:03:13 GMT

Capture tool:               v6.11.2

Collection server IP:       54.174.78.137

Browser engine:             Chrome/70.0.3538.77

Operating system:           Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                 2

Capture ID:                 14a72219-58b5-4159-bad9-456af11427f2

User:                       pb-mlyon




                                               XG3DKBzKUjBDKFGff3UYN
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 2 of 81
                           Case
Document title: Monti Antonio       3:19-cv-00412-MOC-DSC
                               91-2000 : Sublitech Americas Inc.          Document   1-4 Filed 08/22/19 Page 3 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-91-2000/dp/226
Capture timestamp (UTC): Tue, 13 Aug 2019 20:03:13 GMT                                                                 Page 1 of 1
Document title:             Monti Antonio Mod. 75T : Sublitech Americas Inc.

Capture URL:                http://store.sublitechamericas.com/monti-antonio-mod-75t/dp/277

Captured site IP:           50.62.246.1

Page loaded at (UTC):       Tue, 13 Aug 2019 20:04:58 GMT

Capture timestamp (UTC):    Tue, 13 Aug 2019 20:05:08 GMT

Capture tool:               v6.11.2

Collection server IP:       54.174.78.137

Browser engine:             Chrome/70.0.3538.77

Operating system:           Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                 2

Capture ID:                 14b8e2cf-ad70-4b88-b5e4-0a453714ca72

User:                       pb-mlyon




                                              cJGGhxUm9PBpUuKCHiWy1d
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 4 of 81
                           Case
Document title: Monti Antonio  Mod. 3:19-cv-00412-MOC-DSC
                                    75T : Sublitech Americas Inc.         Document   1-4 Filed 08/22/19 Page 5 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-75t/dp/277
Capture timestamp (UTC): Tue, 13 Aug 2019 20:05:08 GMT                                                                 Page 1 of 1
Document title:             Monti Antonio Mod. 853 : Sublitech Americas Inc.

Capture URL:                http://store.sublitechamericas.com/monti-antonio-mod-853/dp/281

Captured site IP:           50.62.246.1

Page loaded at (UTC):       Tue, 13 Aug 2019 20:05:45 GMT

Capture timestamp (UTC):    Tue, 13 Aug 2019 20:06:14 GMT

Capture tool:               v6.11.2

Collection server IP:       54.174.78.137

Browser engine:             Chrome/70.0.3538.77

Operating system:           Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                 2

Capture ID:                 ff4c19c7-ef13-4449-8c4f-b2abf55050d1

User:                       pb-mlyon




                                               7DW4Kok29uWDK6baxucseL
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 6 of 81
                           Case
Document title: Monti Antonio  Mod. 3:19-cv-00412-MOC-DSC
                                    853 : Sublitech Americas Inc.         Document   1-4 Filed 08/22/19 Page 7 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-853/dp/281
Capture timestamp (UTC): Tue, 13 Aug 2019 20:06:14 GMT                                                                 Page 1 of 1
Document title:             Monti Antonio Mod. 90S : Sublitech Americas Inc.

Capture URL:                http://store.sublitechamericas.com/monti-antonio-mod-90s/dp/283

Captured site IP:           50.62.246.1

Page loaded at (UTC):       Tue, 13 Aug 2019 20:10:25 GMT

Capture timestamp (UTC):    Tue, 13 Aug 2019 20:10:36 GMT

Capture tool:               v6.11.2

Collection server IP:       54.174.78.137

Browser engine:             Chrome/70.0.3538.77

Operating system:           Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                 2

Capture ID:                 7185ae55-c484-4dff-88a3-be8645c236d6

User:                       pb-mlyon




                                              xooB7yoehL7TYXq6pF572z
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 8 of 81
                           Case
Document title: Monti Antonio  Mod. 3:19-cv-00412-MOC-DSC
                                    90S : Sublitech Americas Inc.         Document   1-4 Filed 08/22/19 Page 9 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-90s/dp/283
Capture timestamp (UTC): Tue, 13 Aug 2019 20:10:36 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 901 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-901/dp/284

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:10:50 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:10:59 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  595f401b-257c-4a9a-a33d-1b4bb52d605b

User:                        pb-mlyon




                                                32zHKTmVxL5kvUdwaFp9aV
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 10 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    901 : Sublitech Americas Inc.        Document   1-4 Filed 08/22/19 Page 11 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-901/dp/284
Capture timestamp (UTC): Tue, 13 Aug 2019 20:10:59 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 91 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-91/dp/285

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:11:58 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:12:06 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  948acb5c-7e30-4b3b-a9dd-8878260949e1

User:                        pb-mlyon




                                                jM9GcZnzsq4CG4zatBWtqD
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 12 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    91 : Sublitech Americas Inc.         Document   1-4 Filed 08/22/19 Page 13 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-91/dp/285
Capture timestamp (UTC): Tue, 13 Aug 2019 20:12:06 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 855 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-855/dp/234

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:12:18 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:12:26 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  5005a45a-c089-46e4-85a4-b1e422ae2a71

User:                        pb-mlyon




                                                te8RHjrwKw3QDC1L8M4McX
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 14 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    855 : Sublitech Americas Inc.        Document   1-4 Filed 08/22/19 Page 15 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-855/dp/234
Capture timestamp (UTC): Tue, 13 Aug 2019 20:12:26 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 902 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-902/dp/379

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:12:32 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:12:40 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  3b94e977-931f-4210-879e-7b95944eb8b6

User:                        pb-mlyon




                                                8V4TXFGCsXb8uy6GfhLsw8
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 16 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    902 : Sublitech Americas Inc.        Document   1-4 Filed 08/22/19 Page 17 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-902/dp/379
Capture timestamp (UTC): Tue, 13 Aug 2019 20:12:40 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 97/99 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-97-99/dp/382

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:13:37 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:13:45 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  9c301e7e-890d-4db0-bbd6-0f2da89cfc8c

User:                        pb-mlyon




                                                rVPKzQfMw766aqgGDDqCb7
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 18 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    97/99 : Sublitech Americas Inc.      Document   1-4 Filed 08/22/19 Page 19 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-97-99/dp/382
Capture timestamp (UTC): Tue, 13 Aug 2019 20:13:45 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/spare-parts-monti-antonio

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:14:02 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:14:10 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  5e567cbf-dadf-420b-ad94-554e1b75a7f1

User:                        pb-mlyon




                                                anNSeDjAgfngPAqHXv9ShD
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 20 of 81
                          Case
Document title: Monti Antonio      3:19-cv-00412-MOC-DSC
                               : Sublitech Americas Inc.                    Document 1-4 Filed 08/22/19 Page 21 of 81
Capture URL: http://store.sublitechamericas.com/spare-parts-monti-antonio
Capture timestamp (UTC): Tue, 13 Aug 2019 20:14:10 GMT                                                                  Page 1 of 1
Document title:              Monti Antonio : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/spare-parts-monti-antonio?page=2

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:14:16 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:14:24 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  3dd4da6b-17a1-4e10-87ae-3e69532eef11

User:                        pb-mlyon




                                                jBCKZ9RZwuGtimcoHiDgem
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 22 of 81
                          Case
Document title: Monti Antonio      3:19-cv-00412-MOC-DSC
                               : Sublitech Americas Inc.                  Document   1-4 Filed 08/22/19 Page 23 of 81
Capture URL: http://store.sublitechamericas.com/spare-parts-monti-antonio?page=2
Capture timestamp (UTC): Tue, 13 Aug 2019 20:14:24 GMT                                                                  Page 1 of 1
Document title:              Monti Antonio : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/spare-parts-monti-antonio?page=3

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:14:41 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:14:48 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  d65cfd48-20cb-4cdc-9921-6eafd030a1db

User:                        pb-mlyon




                                                8L7zeoH28z25qRGpqRLisT
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 24 of 81
                          Case
Document title: Monti Antonio      3:19-cv-00412-MOC-DSC
                               : Sublitech Americas Inc.                  Document   1-4 Filed 08/22/19 Page 25 of 81
Capture URL: http://store.sublitechamericas.com/spare-parts-monti-antonio?page=3
Capture timestamp (UTC): Tue, 13 Aug 2019 20:14:48 GMT                                                                  Page 1 of 1
Document title:              Monti Antonio : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/spare-parts-monti-antonio?page=4

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:14:53 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:15:00 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  dc35e964-b467-45da-b12d-72dfded2098b

User:                        pb-mlyon




                                                hCeRMNeF6qnKK6G3q9BpY1
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 26 of 81
                          Case
Document title: Monti Antonio      3:19-cv-00412-MOC-DSC
                               : Sublitech Americas Inc.                  Document   1-4 Filed 08/22/19 Page 27 of 81
Capture URL: http://store.sublitechamericas.com/spare-parts-monti-antonio?page=4
Capture timestamp (UTC): Tue, 13 Aug 2019 20:15:00 GMT                                                                  Page 1 of 1
Document title:              Monti Antonio : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/spare-parts-monti-antonio?page=5

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:15:15 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:15:42 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  5f97f05f-02dd-4cfd-8b80-dd255641541c

User:                        pb-mlyon




                                                76HAow3Pb7ovCRHtQU1QPo
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 28 of 81
                          Case
Document title: Monti Antonio      3:19-cv-00412-MOC-DSC
                               : Sublitech Americas Inc.                  Document   1-4 Filed 08/22/19 Page 29 of 81
Capture URL: http://store.sublitechamericas.com/spare-parts-monti-antonio?page=5
Capture timestamp (UTC): Tue, 13 Aug 2019 20:15:42 GMT                                                                  Page 1 of 1
Document title:              Monti Antonio : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/spare-parts-monti-antonio?page=6

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:16:04 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:16:12 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  22ca11e9-c7e1-46fe-b4aa-7c5de4e2c324

User:                        pb-mlyon




                                                dCzZyDkiMCthf4bcPWxfkb
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 30 of 81
                          Case
Document title: Monti Antonio      3:19-cv-00412-MOC-DSC
                               : Sublitech Americas Inc.                  Document   1-4 Filed 08/22/19 Page 31 of 81
Capture URL: http://store.sublitechamericas.com/spare-parts-monti-antonio?page=6
Capture timestamp (UTC): Tue, 13 Aug 2019 20:16:12 GMT                                                                  Page 1 of 1
Document title:              Monti Antonio : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/spare-parts-monti-antonio?page=7

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:16:29 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:16:36 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  d4f66859-70b3-4573-82a0-a6c5f3cdec40

User:                        pb-mlyon




                                                mowkx39TJFk5TS1442JQHX
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 32 of 81
                          Case
Document title: Monti Antonio      3:19-cv-00412-MOC-DSC
                               : Sublitech Americas Inc.                  Document   1-4 Filed 08/22/19 Page 33 of 81
Capture URL: http://store.sublitechamericas.com/spare-parts-monti-antonio?page=7
Capture timestamp (UTC): Tue, 13 Aug 2019 20:16:36 GMT                                                                  Page 1 of 1
Document title:              Monti Antonio : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/spare-parts-monti-antonio?page=8

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:16:47 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:16:55 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  9e85bea4-647a-4d74-b610-1f2b32a56e24

User:                        pb-mlyon




                                                jrVdVNvbHA5Bx7UMuVj1GE
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 34 of 81
                          Case
Document title: Monti Antonio      3:19-cv-00412-MOC-DSC
                               : Sublitech Americas Inc.                  Document   1-4 Filed 08/22/19 Page 35 of 81
Capture URL: http://store.sublitechamericas.com/spare-parts-monti-antonio?page=8
Capture timestamp (UTC): Tue, 13 Aug 2019 20:16:55 GMT                                                                  Page 1 of 1
Document title:              Monti Antonio Mod. 108 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-108/dp/383

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:17:26 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:17:34 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  3f9a663d-e108-41cf-b966-fb3e531ab69b

User:                        pb-mlyon




                                                afeFZHLNry3AQ6waLgBSxG
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 36 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    108 : Sublitech Americas Inc.        Document   1-4 Filed 08/22/19 Page 37 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-108/dp/383
Capture timestamp (UTC): Tue, 13 Aug 2019 20:17:34 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 9009 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-9009/dp/384

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:17:39 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:17:47 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  7ca423df-b5bd-4b15-8b25-60eacd335b12

User:                        pb-mlyon




                                               nHGXMZ4XzVCTcRq3gx2bjv
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 38 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    9009 : Sublitech Americas Inc.      Document   1-4 Filed 08/22/19 Page 39 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-9009/dp/384
Capture timestamp (UTC): Tue, 13 Aug 2019 20:17:47 GMT                                                                Page 1 of 1
Document title:              Monti Antonio Mod. 9010 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-9010/dp/385

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:18:02 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:18:11 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  8958aae0-a40e-4dc3-b019-a964f2abc01b

User:                        pb-mlyon




                                               eh8qduUUca9PWMUJjEz9oA
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 40 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    9010 : Sublitech Americas Inc.      Document   1-4 Filed 08/22/19 Page 41 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-9010/dp/385
Capture timestamp (UTC): Tue, 13 Aug 2019 20:18:11 GMT                                                                Page 1 of 1
Document title:              Monti Antonio Mod. 200 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-200/dp/386

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:18:33 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:18:49 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  3739c87d-e139-4a46-8458-fc7fd2dd4c73

User:                        pb-mlyon




                                                w3VTMH1bCEHFRNfL7oX1cj
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 42 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    200 : Sublitech Americas Inc.        Document   1-4 Filed 08/22/19 Page 43 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-200/dp/386
Capture timestamp (UTC): Tue, 13 Aug 2019 20:18:49 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 77/78 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-77-78/dp/376

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:18:54 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:19:02 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  f91df653-2c86-431a-b30f-0f226253c9a9

User:                        pb-mlyon




                                                ggg1DR2Ar338CpEwhw1hxH
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 44 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    77/78 : Sublitech Americas Inc.      Document   1-4 Filed 08/22/19 Page 45 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-77-78/dp/376
Capture timestamp (UTC): Tue, 13 Aug 2019 20:19:02 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 76 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-76/dp/374

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:19:14 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:19:33 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  569d3d48-8f3b-4fd0-a0b7-40d79352c162

User:                        pb-mlyon




                                                eSLFn9rTC7nm5sPeZh93X4
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 46 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    76 : Sublitech Americas Inc.         Document   1-4 Filed 08/22/19 Page 47 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-76/dp/374
Capture timestamp (UTC): Tue, 13 Aug 2019 20:19:33 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 75 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-75/dp/377

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:19:49 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:19:57 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  8f9a4f7a-8484-459c-9b97-574e1ba030cb

User:                        pb-mlyon




                                                nb847zMaZJKT49aeC5maQZ
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 48 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    75 : Sublitech Americas Inc.         Document   1-4 Filed 08/22/19 Page 49 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-75/dp/377
Capture timestamp (UTC): Tue, 13 Aug 2019 20:19:57 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 72 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-72/dp/378

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:20:04 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:20:13 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  c61efb09-7485-4f00-b904-fab54dd1ef3d

User:                        pb-mlyon




                                                gAQEaVTCfbazDNRHELVJxt
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 50 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    72 : Sublitech Americas Inc.         Document   1-4 Filed 08/22/19 Page 51 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-72/dp/378
Capture timestamp (UTC): Tue, 13 Aug 2019 20:20:13 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 70/73 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-70-73/dp/375

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:20:58 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:21:06 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  43e8e4c3-3c8a-4c0f-860b-aec1151cb33a

User:                        pb-mlyon




                                                6rcCZgkRb3xv4ssSttRk5D
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 52 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    70/73 : Sublitech Americas Inc.      Document   1-4 Filed 08/22/19 Page 53 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-70-73/dp/375
Capture timestamp (UTC): Tue, 13 Aug 2019 20:21:06 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 96/98 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-96-98/dp/381

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:22:04 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:22:14 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  091b47a7-543c-48b9-8f69-fe0ff9b9bacc

User:                        pb-mlyon




                                                wA2NS47WEFdaEH15zyg8aE
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 54 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    96/98 : Sublitech Americas Inc.      Document   1-4 Filed 08/22/19 Page 55 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-96-98/dp/381
Capture timestamp (UTC): Tue, 13 Aug 2019 20:22:14 GMT                                                                 Page 1 of 1
Document title:              Heat Presses : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/equipment-heat-presses?page=3

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:22:54 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:23:02 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  46824b28-73e9-4914-b5fc-6eb43784d157

User:                        pb-mlyon




                                                mQeAWRXhEaacxFobBkCfob
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 56 of 81
                          Case
Document title: Heat Presses       3:19-cv-00412-MOC-DSC
                              : Sublitech Americas Inc.                 Document   1-4 Filed 08/22/19 Page 57 of 81
Capture URL: http://store.sublitechamericas.com/equipment-heat-presses?page=3
Capture timestamp (UTC): Tue, 13 Aug 2019 20:23:02 GMT                                                                Page 1 of 1
Document title:              Monti Antonio Mod. 95 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-95/dp/380

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:25:03 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:25:11 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  bac6aaa7-4074-458f-974d-ea4f02110ff7

User:                        pb-mlyon




                                                dNiF4GC6QFpeiC9141HJnY
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 58 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    95 : Sublitech Americas Inc.         Document   1-4 Filed 08/22/19 Page 59 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-95/dp/380
Capture timestamp (UTC): Tue, 13 Aug 2019 20:25:11 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio 91-2000 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-91-2000/dp/226

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:29:06 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:29:14 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  64380fef-0c28-45f0-b149-86b5cc44fe38

User:                        pb-mlyon




                                                ePFCyXoK4JSwNjeyvE6TYw
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 60 of 81
                          Case
Document title: Monti Antonio      3:19-cv-00412-MOC-DSC
                               91-2000 : Sublitech Americas Inc.         Document   1-4 Filed 08/22/19 Page 61 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-91-2000/dp/226
Capture timestamp (UTC): Tue, 13 Aug 2019 20:29:14 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 75T : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-75t/dp/277

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:29:39 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:29:47 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  ae474d82-a137-44b2-96dd-7229f2db6197

User:                        pb-mlyon




                                               je3ytGwkaXzozUEdRfr1JF
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 62 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    75T : Sublitech Americas Inc.        Document   1-4 Filed 08/22/19 Page 63 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-75t/dp/277
Capture timestamp (UTC): Tue, 13 Aug 2019 20:29:47 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 853 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-853/dp/281

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:29:54 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:30:03 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  4af93aae-9521-46d3-ab4a-f542b8ce8f1f

User:                        pb-mlyon




                                                b9fXR9A7nagsQQ7JAisBwK
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 64 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    853 : Sublitech Americas Inc.        Document   1-4 Filed 08/22/19 Page 65 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-853/dp/281
Capture timestamp (UTC): Tue, 13 Aug 2019 20:30:03 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 90S : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-90s/dp/283

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:30:13 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:30:21 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  42fdf169-40d2-467d-8498-7f4234ee4cd9

User:                        pb-mlyon




                                               xuQRye82Aqb5Dffe9pfoAe
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 66 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    90S : Sublitech Americas Inc.        Document   1-4 Filed 08/22/19 Page 67 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-90s/dp/283
Capture timestamp (UTC): Tue, 13 Aug 2019 20:30:21 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 901 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-901/dp/284

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:30:26 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:30:34 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  2864a338-5ba3-4577-9997-31138385e5be

User:                        pb-mlyon




                                                gZtoLHzoYWapboeamYDEBh
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 68 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    901 : Sublitech Americas Inc.        Document   1-4 Filed 08/22/19 Page 69 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-901/dp/284
Capture timestamp (UTC): Tue, 13 Aug 2019 20:30:34 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 91 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-91/dp/285

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:30:40 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:30:48 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  1daff9e5-9f11-4005-8cdd-25c742a84c93

User:                        pb-mlyon




                                                aRv3Fmren9zMU8QduKkvfr
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 70 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    91 : Sublitech Americas Inc.         Document   1-4 Filed 08/22/19 Page 71 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-91/dp/285
Capture timestamp (UTC): Tue, 13 Aug 2019 20:30:48 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 855 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-855/dp/234

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:30:53 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:31:01 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  5a441573-e754-4f38-aa5f-67b454126f61

User:                        pb-mlyon




                                                pRbtzqEq8cn6wb5KWkVbSQ
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 72 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    855 : Sublitech Americas Inc.        Document   1-4 Filed 08/22/19 Page 73 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-855/dp/234
Capture timestamp (UTC): Tue, 13 Aug 2019 20:31:01 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 902 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-902/dp/379

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:31:08 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:31:25 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  6828f084-3986-4160-babf-07397463acc3

User:                        pb-mlyon




                                                quRsS3nKWDxKRNjbpmHGwy
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 74 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    902 : Sublitech Americas Inc.        Document   1-4 Filed 08/22/19 Page 75 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-902/dp/379
Capture timestamp (UTC): Tue, 13 Aug 2019 20:31:25 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio Mod. 97/99 : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/monti-antonio-mod-97-99/dp/382

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:31:30 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:31:38 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  ae3e3157-0f36-4a60-9c1a-c32c6bfe3228

User:                        pb-mlyon




                                                wywNwKYPbLenp8sjHHj8bw
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 76 of 81
                          Case
Document title: Monti Antonio  Mod.3:19-cv-00412-MOC-DSC
                                    97/99 : Sublitech Americas Inc.      Document   1-4 Filed 08/22/19 Page 77 of 81
Capture URL: http://store.sublitechamericas.com/monti-antonio-mod-97-99/dp/382
Capture timestamp (UTC): Tue, 13 Aug 2019 20:31:38 GMT                                                                 Page 1 of 1
Document title:              Monti Antonio : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/spare-parts-monti-antonio

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:31:43 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:31:51 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  8e71b3ce-2e53-495d-ae1c-4124c665b8e7

User:                        pb-mlyon




                                                jwPib6H4Xy9sWDaizbPSQc
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 78 of 81
                          Case
Document title: Monti Antonio      3:19-cv-00412-MOC-DSC
                               : Sublitech Americas Inc.                    Document 1-4 Filed 08/22/19 Page 79 of 81
Capture URL: http://store.sublitechamericas.com/spare-parts-monti-antonio
Capture timestamp (UTC): Tue, 13 Aug 2019 20:31:51 GMT                                                                  Page 1 of 1
Document title:              Monti Antonio : Sublitech Americas Inc.

Capture URL:                 http://store.sublitechamericas.com/spare-parts-monti-antonio?page=2

Captured site IP:            50.62.246.1

Page loaded at (UTC):        Tue, 13 Aug 2019 20:31:57 GMT

Capture timestamp (UTC):     Tue, 13 Aug 2019 20:32:06 GMT

Capture tool:                v6.11.2

Collection server IP:        54.174.78.137

Browser engine:              Chrome/70.0.3538.77

Operating system:            Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                  2

Capture ID:                  c0b13b79-9966-43b9-9a89-725827260213

User:                        pb-mlyon




                                                vtRhht2fqmTrwLzzVGFS9J
        Case 3:19-cv-00412-MOC-DSC Document 1-4 Filed 08/22/19 Page 80 of 81
                          Case
Document title: Monti Antonio      3:19-cv-00412-MOC-DSC
                               : Sublitech Americas Inc.                  Document   1-4 Filed 08/22/19 Page 81 of 81
Capture URL: http://store.sublitechamericas.com/spare-parts-monti-antonio?page=2
Capture timestamp (UTC): Tue, 13 Aug 2019 20:32:06 GMT                                                                  Page 1 of 1
